Title: From John Quincy Adams to Charles Francis Adams, 13 August 1826
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Charles
					Quincy 13. August 1826.
				
				I received in due time your Letter of the 1st. instt. from New–York; since which Letters from your mother have informed me of your progress to Fishkill Landing, and the Newspapers of your arrival at Albany—I ardently hope your mother’s health will derive more benefit from the Springs than it appears she has from the journey—We are expecting by the next Mail to hear of your reaching Lebanon—I well know that the foolish and malicious newspaper paragraph concerning you was without foundation—Our Grub Street is wider than that of London. Coram and Noah, may look for a purchaser and the Messiah, in company—They will find both at the same time.We have had three days of almost incessant rain, which I take to be the breaking up of the Summer—It overtook me at Salem in the midst of Mr Sprague’s Eulogy, and I am longing for the Rainbow—We are all well.your affectionate father
				
					J. Q. Adams.
				
				
			